                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                   :   CRIMINAL NO. 1:10-CR-128
                                           :
             v.                            :   (Chief Judge Conner)
                                           :
JULIUS JAMES MONYOUKAYE,                   :
                                           :
                   Defendant               :

                                      ORDER

      AND NOW, this 8th day of July, 2019, upon consideration of the motion

(Doc. 174) filed pro se by defendant Julius James Monyoukaye (“Monyoukaye”),

wherein Monyoukaye requests a reduction in his term of imprisonment pursuant

to 18 U.S.C. § 3582(c)(2), which authorizes the court to reduce the sentence of “a

defendant . . . sentenced to a term of imprisonment based on a sentencing range

that has subsequently been lowered by the Sentencing Commission . . . if such a

reduction is consistent with applicable policy statements issued by the Sentencing

Commission,” 18 U.S.C. § 3582(c)(2), and the court noting that Monyoukaye invokes

Amendment 782 to the United States Sentencing Guidelines, which, together with

Amendment 788, authorizes a retroactive reduction of the base offense level for

most drug offenses, as well as the United States Supreme Court’s decision in

Hughes v. United States, 584 U.S. ___, 138 S. Ct. 1765 (2018), wherein the Court

determined that a sentence imposed pursuant to a Rule 11(c)(1)(C) binding plea

agreement “is ‘based on’ the defendant’s Guidelines range so long as that range

was part of the framework the district court relied on in imposing the sentence

or accepting the agreement,” id. at 1775, and it appearing that Monyoukaye pled
guilty pursuant to a Rule 11(c)(1)(C) plea agreement, but it further appearing that

Monyoukaye’s sentencing range was based on his status as a career offender and

the resulting career offender Guidelines range, not based on the drug quantity table

and any applicable enhancements, and that, although Monyoukaye’s sentence was

thus “based on” the Guidelines as contemplated by Hughes, it was not “based on” a

Guidelines range that was subsequently lowered by the Sentencing Commission as

required for purposes of Section 3582(c), because Amendment 782 had no impact

on Monyoukaye’s career offender Guidelines range, and the court thus concluding

that Monyoukaye’s Section 3582(c) motion is without merit, it is hereby ORDERED

that Monyoukaye’s motion (Doc. 174) for reduction of term of imprisonment is

DENIED.




                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania
